09/08/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0604



                                       DA 19-0604
                                                                          PILE

CITY OF GREAT FALLS,                                                      SEP 04 2020
                                                                       Bowen Greenwood
                                                                     Clerk of Suprerne Court
            Plaintiff and Appellee,                                     State of Montana



      v.                                                          ORDER

JASON BRYAN MARTIN,

            Defendant and Appellant.



      Upon consideration of Appellant's motion for an extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 7,2020, within which to file his reply brief.
      No further extensions will be granted.
      DAIED this L04ay of September, 2020.
                                                For the Court,




                                                              Chief Justice